Exhibit 10.22

 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS  THIRD  AMENDED AND  RESTATED LOAN AND SECURITY AGREEMENT
(this “Agreement”) dated as of February 18th, 2015 (the “Effective Date”)
between SILICON VALLEY BANK, a California corporation (“Bank”), and
TRUECAR, INC., a Delaware corporation (“TrueCar”), TRUECAR.COM, INC., a Delaware
corporation (“TrueCar.com”), and ALG, INC., a Delaware corporation (“ALG” and
together with TrueCar and TrueCar.com, individually and collectively, jointly
and severally, “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:

 

Recitals

 

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated June 13, 2012 (as the same has been amended
from time to time, the “Prior Loan Agreement”).

 

B. Borrower has requested, and Bank has agreed, to replace, amend and restate
the Prior Loan Agreement in its entirety.  Bank and Borrower hereby agree that
the Prior Loan Agreement is amended and restated in its entirety as follows:

 

1          ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP;
provided that if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or Bank shall so request, Borrower and Bank shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided,  further, that, until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) Borrower shall provide Bank financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

2          LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay. Borrower hereby unconditionally promises to pay
Bank the  outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1          Revolving Advances.

 

(a)          Availability. Subject to the terms and conditions of this
Agreement, Bank shall make Advances not exceeding the Availability Amount.
Amounts borrowed under the Revolving Line may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.

 

(b)          Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

 

2.1.2



Letter of Credit Sublimit.

 

(a)          As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit denominated in Dollars or a Foreign Currency for Borrower’s
account. The aggregate Dollar Equivalent amount utilized for the issuance of
Letters of Credit shall at all times reduce the amount otherwise available for
Advances under the Revolving Line. The aggregate Dollar Equivalent of the face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) may not exceed Ten Million

 

 

 

--------------------------------------------------------------------------------

 

 

Dollars ($10,000,000).

 

(b)          If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to at least 100% (at least 105% for Letters of Credit denominated in a
Foreign Currency) of the aggregate Dollar Equivalent of the face amount of all
such Letters of Credit plus all interest, fees, and costs due or estimated by
Bank to become due in connection therewith, to secure all of the Obligations
relating to such Letters of Credit. All Letters of Credit shall be in form and
substance acceptable to Bank in its sole discretion and shall be subject to the
terms and conditions of Bank’s standard Application and Letter of Credit
Agreement (the “Letter of Credit Application”). Borrower agrees to execute any
further documentation in connection with the Letters of Credit as Bank may
reasonably request. Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.

 

(c)          The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

 

(d)          Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).

 

(e)          To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to five percent (5%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

 

2.2          Overadvances. If, at any time, the sum of (a) the outstanding
principal amount of any Advances, plus (b) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) exceeds the Revolving Line, Borrower shall immediately
pay to Bank in cash the amount of such excess (such excess, the “Overadvance”).
Without limiting Borrower’s obligation to repay Bank any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)          Interest; Payment. Each Advance shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (i) for Prime Rate
Advances, the Prime Rate plus the applicable Prime Rate Margin, and (ii) for
LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and
after the expiration of any Interest Period applicable to any LIBOR Advance
outstanding on the date of occurrence of an Event of Default or acceleration of
the Obligations, the amount of such LIBOR Advance shall, during the continuance
of such Event of Default or after acceleration, bear interest at a rate per
annum equal to the Prime Rate plus three percent (3.00%). Pursuant to the terms
hereof, interest on each Advance shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of any
Advance pursuant to this Agreement for the portion of any Advance so prepaid and
upon payment (including prepayment) in full thereof. All accrued but unpaid
interest on the Advances shall be due and payable on the Revolving Line Maturity
Date.

 

(b)          Prime Rate Advances. Each change in the interest rate of the Prime
Rate Advances based on changes in the Prime Rate shall be effective on the
effective date of such change and to the extent of such change. The Prime Rate
Margin applicable to Prime Rate Advances shall be determined on the basis of
Borrower’s most recent Adjusted Quick Ratio, as reported to Bank in Borrower’s
financial statements provided pursuant to Section 6.2(a), which determination
shall be made effective immediately upon receipt of such financial statements.



2

--------------------------------------------------------------------------------

 



(c)          LIBOR Advances. The interest rate applicable to each LIBOR Advance
shall be determined in accordance with Section 3.4(a) hereunder. Subject to
Sections 3.5 and 3.6, such rate shall apply during the entire Interest Period
applicable to such LIBOR Advance, and interest calculated thereon shall be
payable on the Interest Payment Date applicable to such LIBOR Advance. The LIBOR
Rate Margin applicable to LIBOR Advances shall be determined on the basis of
Borrower’s most recent Adjusted Quick Ratio, as reported to Bank in Borrower’s
financial statements provided pursuant to Section 6.2(a), which determination
shall be made effective immediately upon receipt of such financial statements.

 

(d)          Computation of Interest. Any interest hereunder will accrue from
day to day and is calculated on the basis of the actual number of days elapsed
and a year of three hundred sixty (360) days (three hundred sixty-five/three
hundred sixty-six (365/366) days for Prime Rate Advances). In computing interest
on any Credit Extension, the date of the making of such Credit Extension shall
be included and the date of payment shall be excluded; provided, however, that
if any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.

 

(e)          Default Rate. Except as otherwise provided in Section 2.3(a), upon
the occurrence and during the continuance of an Event of Default, Obligations
shall bear interest at a rate per annum which is three percentage points (3.0%)
above the rate that would otherwise be applicable thereto (the “Default Rate”).
Payment or acceptance of the increased interest provided in this
Section 2.3(e) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

 

2.4          Fees. Borrower shall pay to Bank:

 

(a)          Unused Revolving Line Facility Fee. Payable quarterly in arrears on
the first day of each calendar quarter occurring prior to the Revolving Line
Maturity Date, and on the Revolving Line Maturity Date, a fee (the “Unused
Revolving Line Facility Fee”) in an amount equal to (i) the Unused Revolving
Line Percentage multiplied by (ii) the unused portion of the Revolving Line, as
determined by Bank in its reasonable discretion; provided that the Unused
Revolving Line Facility Fee shall be pro-rated for the period between the
Effective Date and the first day of the immediately succeeding calendar quarter.
The unused portion of the Revolving Line, for purposes of this calculation,
shall be calculated on a quarterly basis and shall equal the difference between
(x) the Revolving Line, and (y) the average for the period of the daily closing
balance of the Revolving Line outstanding plus the sum of the aggregate amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve); and

 

(b)          Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).

 

(c)          Fees Fully Earned. Unless otherwise provided in this Agreement or
in a separate writing by Bank, Borrower shall not be entitled to any credit,
rebate, or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

 

2.5          Payments; Application of Payments; Debit of Accounts.

 

(a)          All payments to be made by Borrower under any Loan Document shall
be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Pacific time on the date when due. Payments of
principal and/or interest received after 12:00 p.m. Pacific time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

 

(b)          Bank has the exclusive right to determine the order and manner in
which all payments with respect to the Obligations may be applied. Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.



3

--------------------------------------------------------------------------------

 



(c)          Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.

 

3          CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension. Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

 

(a)          duly executed original signatures to the Loan Documents;

 

(b)          the Operating Documents and good standing certificates of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

 

(c)          duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

 

(d)          certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens; and

 

(e)          payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

 

3.2          Conditions Precedent to all Credit Extensions. Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

 

(a)          timely receipt of an executed Payment/Advance Form;

 

(b)          the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

(c)          Bank determines to its satisfaction that there has not been a
Material Adverse Change.

 

3.3          Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

 

3.4          Procedures for Borrowing.

 

(a)          Advances.

 

(i)          Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, an Advance
shall be made upon Borrower’s irrevocable written notice delivered to Bank by
electronic mail in the form of a Notice of Borrowing executed by an Authorized
Signer or without instructions if any Advances is necessary to meet Obligations
which have become due. Such Notice of Borrowing must be received by Bank prior
to 12:00 p.m. Pacific time, (i) at least three (3) Business Days prior to the



4

--------------------------------------------------------------------------------

 



requested Funding Date, in the case of any LIBOR Advance, and (ii) on the
requested Funding Date, in the case of a Prime Rate Advance, specifying: (1) the
amount of the Advance; (2) the requested Funding Date; (3) whether the Advance
is to be comprised of LIBOR Advances or Prime Rate Advances; and (4) the
duration of the Interest Period applicable to any such LIBOR Advances included
in such notice; provided that if the Notice of Borrowing shall fail to specify
the duration of the Interest Period for any Advance comprised of LIBOR Advances,
such Interest Period shall be one (1) month. In addition to such Notice of
Borrowing, Borrower must promptly deliver to Bank by electronic mail a completed
Payment/Advance Form executed by an Authorized Signer.

 

(ii)          On the Funding Date, Bank shall credit proceeds of an Advance to
the Designated Deposit Account and, subsequently, shall transfer such proceeds
by wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.

 

3.5          Conversion and Continuation Elections.

 

(a)          So long as (i) no Event of Default exists; (ii) Borrower shall not
have sent any notice of termination of this Agreement; and (iii) Borrower shall
have complied with such customary procedures as Bank has established from time
to time for Borrower’s requests for LIBOR Advances, Borrower may, upon
irrevocable written notice to Bank:

 

(1)          elect  to  convert  on  any  Business  Day,  Prime  Rate  Advances  into  LIBOR
Advances;

 

(2)          elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or

 

(3)          elect to convert on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date into Prime Rate Advances.

 

(b)          Borrower shall deliver a Notice of Conversion/Continuation by
electronic mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Advances are to be converted into or continued as LIBOR Advances;
and (ii) on the Conversion Date, if any Advances are to be converted into Prime
Rate Advances, in each case specifying the:

 

(1)          proposed Conversion Date or Continuation Date;

 

(2)          aggregate amount of the Advances to be converted or continued;

 

(3)          nature of the proposed conversion or continuation; and

 

(4)          if  the  resulting  Advance  is  to  be  a  LIBOR  Advance,  the  duration  of  the
requested Interest Period.

 

(c)          If upon the expiration of any Interest Period applicable to any
LIBOR Advances, Borrower shall have timely failed to select a new Interest
Period to be applicable to such LIBOR Advances or request to convert a LIBOR
Advance into a Prime Rate Advance, Borrower shall be deemed to have elected to
convert such LIBOR Advances into Prime Rate Advances.

 

(d)          Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount  of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceed the Revolving Line. Borrower agrees
to pay Bank, upon demand by Bank (or Bank may, at its option, debit the
Designated Deposit Account or any other account Borrower maintains with Bank)
any amounts required to compensate Bank for any loss (including loss of
anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to this
Section 3.5(d).





5

--------------------------------------------------------------------------------

 



(e)          Notwithstanding anything to the contrary contained herein, Bank
shall not be required to purchase Dollar deposits in the London interbank market
or other applicable LIBOR market to fund any LIBOR Advances, but the provisions
hereof shall be deemed to apply as if Bank had purchased such deposits to fund
the LIBOR Advances.

 

3.6          Special Provisions Governing LIBOR Advances. Notwithstanding any
other provision of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Advances as to the matters covered:

 

(a)          Determination of Applicable Interest Rate. As soon as practicable
on each Interest Rate Determination Date, Bank shall determine (which
determination shall, absent manifest error in calculation, be final, conclusive
and binding upon all parties) the interest rate that shall apply to the LIBOR
Advances for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower.

 

(b)          Inability to Determine Applicable Interest Rate. In the event that
Bank shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 

(c)          Compensation for Breakage or Non-Commencement of Interest Periods.
If (i) for any reason, other than a default by Bank or any failure of Bank to
fund LIBOR Advances due to impracticability or illegality under Sections
3.7(c) and 3.7(d) of this Agreement, a borrowing or a conversion to or
continuation of any LIBOR Advance does not occur on a date specified in a Notice
of Borrowing or a Notice of Conversion/Continuation, as the case may be, or
(ii) any complete or partial principal payment or reduction of a LIBOR Advance,
or any conversion of any LIBOR Advance, occurs on a date prior to the last day
of an Interest Period applicable to that LIBOR Advance, including due to
voluntary or mandatory prepayment or acceleration, then, in each case, Borrower
shall compensate Bank, upon written request by Bank, for all losses and expenses
incurred by Bank in an amount equal to the excess, if any, of:

 

(A)          the amount of interest that would have accrued on the amount
(1) not borrowed, converted or continued as provided in clause (i) above, or
(2) paid, reduced or converted as provided in clause (ii) above, for the period
from (y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

 

(B)          the interest which would have accrued to Bank on the applicable
amount provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

 

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

 

(d)          Assumptions Concerning Funding of LIBOR Advances. Calculation of
all amounts payable to Bank under this Section 3.6 and under Section 3.7 shall
be made as though Bank had actually funded each relevant LIBOR Advance through
the purchase of a Eurodollar deposit bearing interest at the rate obtained





6

--------------------------------------------------------------------------------

 



pursuant to the definition of LIBOR Rate in an amount equal to the amount of
such LIBOR Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that Bank may fund each of its LIBOR Advances in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under
Section 3.7.

 

(e)          LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.

 

3.7          Additional Requirements/Provisions Regarding LIBOR Advances.

 

(a)          Borrower shall pay Bank, upon demand by Bank, from time to time
such amounts as Bank may determine to be necessary to compensate it for any
costs incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any LIBOR
Advances relating thereto (such increases  in costs  and reductions in
amounts  receivable being herein called “Additional Costs”), in each case
resulting from any Regulatory Change which:

 

(i)          changes the basis of taxation of any amounts payable to Bank under
this Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

 

(ii)          imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with, or other liabilities of Bank (including any LIBOR Advances or any
deposits referred to in the definition of LIBOR); or

 

(iii)          imposes any other condition affecting this Agreement (or any of
such extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

 

(b)          If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within
five (5) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(b) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

 

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower  arising pursuant to this
Section 3.7(b) shall survive the Revolving Line Maturity Date, the termination
of this Agreement and the repayment of all Obligations.





7

--------------------------------------------------------------------------------

 



(c)          If, at any time, Bank, in its sole and absolute discretion,
determines that (i) the amount of LIBOR Advances for periods equal to the
corresponding Interest Periods are not available to Bank in the offshore
currency interbank markets, or (ii) LIBOR does not accurately reflect the cost
to Bank of lending the LIBOR Advances, then Bank shall promptly give notice
thereof to Borrower. Upon the giving of such notice, Bank’s obligation to make
the LIBOR Advances shall terminate; provided, however, LIBOR Advances shall not
terminate if Bank and Borrower agree in writing to a different interest rate
applicable to LIBOR Advances.

 

(d)          If it shall become unlawful for Bank to continue to fund or
maintain any LIBOR Advances, or to perform its obligations hereunder, upon
demand by Bank, Borrower shall prepay the LIBOR Advances in full with accrued
interest thereon and all other amounts payable by Borrower hereunder (including,
without limitation, any amount payable in connection with such prepayment
pursuant to Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation,  Borrower  shall  have  the  option,  subject  to  the  provisions  of  Section 
3.6(c)(ii), to (i) rescind such Notice of Borrowing or Notice of
Conversion/Continuation by giving notice (by facsimile or by telephone confirmed
in writing) to Bank of such rescission on the date on which Bank gives notice of
its determination as described above, or (ii) modify such Notice of Borrowing or
Notice of Conversion/Continuation to obtain a Prime Rate Advance or to have
outstanding Advances converted into or continued as Prime Rate Advances by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.

 

4          CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest. Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and cash
collateralized Bank Services) are satisfied in full, and at such time, Bank
shall, at Borrower’s sole cost and expense, terminate its security interest in
the Collateral and all rights therein shall revert to Borrower. In the event
(x) all Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment,
consistent with Bank’s then current practice for Bank Services, if any. In the
event such Bank Services consist of outstanding Letters of Credit, Borrower
shall provide to Bank cash collateral in an amount equal to (x) if such Letters
of Credit are denominated in Dollars, then at least one hundred percent
(100.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred five percent (105.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to such Letters of Credit.

 

4.2          Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim, Borrower shall promptly
notify Bank in a writing signed by Borrower of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank.

 

4.3          Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or





8

--------------------------------------------------------------------------------

 



rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.

 

5          REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Due Organization, Authorization; Power and Authority. Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank completed certificates signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the  Perfection Certificate
pertaining to Borrower and each of its Subsidiaries is accurate and complete in
all material respects (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect)  or (v) conflict with, contravene, constitute an event of
default or breach under, or result in or permit the termination or acceleration
of, any material agreement by which Borrower is bound. Borrower is not in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Borrower’s business.

 

5.2          Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.6(b). The Accounts
are bona fide, existing obligations of the Account Debtors.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non- exclusive licenses granted to its customers
in the ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discreet geographical areas outside of the United States, (b) over-the-counter
software that is commercially available to the public and other non-material
Intellectual Property licensed to Borrower, and (c) material Intellectual
Property licensed to Borrower and noted on the Perfection Certificate. To the
best of Borrower’s knowledge, each Patent which it owns or purports to own and
which is material to Borrower’s





9

--------------------------------------------------------------------------------

 



business is valid and enforceable, and no part of the Intellectual Property
which Borrower owns or purports to own and which is material to Borrower’s
business has been judged invalid or unenforceable, in whole or in part. To the
best of Borrower’s knowledge, no claim has been made in writing that any part of
the Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to have a material adverse
effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3          Reserved.

 

5.4          Litigation. Except as disclosed in the Perfection Certificate or as
Borrower has given Bank notice pursuant to Section 6.2(f), there are no actions
or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries that
could reasonably be expected to cause a Material Adverse Change.

 

5.5          Financial Statements; Financial Condition. All consolidated
financial statements for TrueCar and any of its Subsidiaries delivered to Bank
fairly present in all material respects TrueCar’s consolidated financial
condition and TrueCar’s consolidated results of operations as of the dates and
periods presented. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 

5.6          Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.7          Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except to the extent that failure to do so
could not reasonably be expected to cause a Material Adverse Change.

 

5.8          Subsidiaries; Investments. Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

 

5.9          Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required material tax returns and reports, and Borrower has
timely paid all material foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower except to the extent such taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.

 

To the extent Borrower defers payment of any material contested taxes, Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Except as disclosed in writing to Bank, Borrower is unaware of any claims
or adjustments proposed for any of Borrower’s prior tax years which could result
in material additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any





10

--------------------------------------------------------------------------------

 



liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

 

5.10          Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general corporate and
business requirements (including for Permitted Loans) and not for personal,
family, household or agricultural purposes.

 

5.11          Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with TrueCar’s filings with the SEC and all such written certificates
and written statements given to Bank, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Bank that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

 

5.12          Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, knowledge or awareness means the actual knowledge of any Responsible
Officer and when made to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6          AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Government Compliance.

 

(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could reasonably be expected to cause a
Material Adverse Change.

 

(b)          Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
At Bank’s request, Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

 

6.2          Financial Statements, Reports, Certificates. Provide Bank with the
following:

 

(a)          Quarterly Financial Statements. As soon as available, but no later
than forty-five (45) days after the last day of each of the first three fiscal
quarters of Borrower’s fiscal year and no later than sixty (60) days after the
last day of the fourth fiscal quarter of Borrower’s fiscal year, a company
prepared consolidated balance sheet and income statement covering TrueCar’s
consolidated operations for such fiscal quarter certified by a Responsible
Officer and in a form acceptable to Bank (the “Quarterly Financial Statements”);

 

(b)          Quarterly Compliance Certificate. Within forty-five (45) days after
the last day of each of the first three fiscal quarters of Borrower’s fiscal
year and within sixty (60) days after the last day of the fourth quarter of
Borrower’s fiscal year and together with the Quarterly Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such fiscal quarter, Borrower was in full
compliance (except as may be noted in such Compliance Certificate) with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement, if
applicable, and such other information as Bank may reasonably request;

 

(c)          Annual Operating Budget and Financial Projections. Within sixty
(60) days after the end of each fiscal year of Borrower, (i) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of TrueCar, and (ii) annual financial
projections for the following fiscal year (on a quarterly basis) as approved by
TrueCar’s board of directors;





11

--------------------------------------------------------------------------------

 



(d)          Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders
generally or to any holders of Subordinated Debt;

 

(e)          SEC Filings. Within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials (including, without
limitation, all 10-K, 8-K and 10-Q reports) filed by TrueCar with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms of
this Section 6.2 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which TrueCar
posts such documents, or provides a link thereto, on TrueCar’s website on the
Internet at TrueCar’s website address; provided, however, TrueCar shall promptly
notify Bank in writing (which may be by electronic mail) of the posting of any
10-K or 10-Q reports;

 

(f)          Legal Action Notice. A prompt report of any legal actions pending
or threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to cause a Material Adverse Change;

 

(g)          Intellectual Property Notice. Prompt written notice of Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property, taken as a whole;

 

(h)          Change From Immaterial Subsidiary to Material Subsidiary. Upon any
Immaterial Subsidiary becoming a Material Subsidiary, written notice thereof to
Bank in the Compliance Certificate next delivered to Bank pursuant to
Section 6.2(b); and

 

(i)          Other Financial Information. Other financial information reasonably
requested by Bank and prepared in the ordinary course of Borrower’s business.

 

6.3          Reserved.

 

6.4          Taxes; Pensions. Timely file, and require each of its Subsidiaries
to timely file, all material required tax returns and reports and timely pay,
and require each of its Subsidiaries to timely pay, all material foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.5          Insurance.

 

(a)          Keep its business and  the Collateral insured for risks and  in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank in Bank’s reasonable discretion. All
property policies shall have a lender’s loss payable endorsement showing Bank as
lender loss payee. All liability policies shall show, or have endorsements
showing, Bank as an additional insured. Bank shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral.

 

(b)          Proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations; provided, that if no Event of
Default exists, proceeds payable under any property policy shall be used by
Borrower to repair or replace damaged or lost property or to otherwise purchase
property useful to Borrower’s business.

 

(c)          At Bank’s request, Borrower shall deliver certified copies of
insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank twenty (20) days prior written notice before any
such policy or policies shall be materially altered or canceled.  If Borrower
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish





12

--------------------------------------------------------------------------------

 



any required proof of payment to third persons and Bank, Bank may make all or
part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.

 

6.6          Operating Accounts.

 

(a)          Maintain its primary and its Subsidiaries’ primary operating and
other deposit accounts and securities accounts with Bank or Bank’s Affiliates
which accounts shall represent at least eighty-five percent (85%) of the dollar
value of Borrower’s and such Subsidiaries’ accounts at all financial
institutions.

 

(b)          Provide Bank five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution other than
Bank or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such
and (ii) deposit account number xxxxx7623 maintained with Wells Fargo Bank, so
long as the aggregate funds maintained in such account do not exceed Five
Hundred Thousand Dollars ($500,000) at any time.

 

6.7          Financial Covenants.  During any Financial Covenant Period,
maintain as of the last day of each fiscal quarter:

 

(a)          Maximum Consolidated Leverage Ratio. A Consolidated Leverage Ratio,
measured as of the last day of each fiscal quarter, not to exceed (i) as of the
last day of each fiscal quarter ending after the Effective Date and on or prior
to March 31, 2017, 3.00 to 1.00, and (ii) as of the last day of each fiscal
quarter ending on or after April 1, 2017, 2.50 to 1.00.

 

(b)          Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio,
measured as of the last day of each fiscal quarter ending after the Effective
Date, of at least 1.25 to 1.00.

 

6.8          Protection and Registration of Intellectual Property Rights.

 

(a)           (i) Protect, defend and maintain the validity and enforceability
of its material Intellectual Property; (ii) promptly advise Bank in writing of
material infringements or any other event that could reasonably be expected to
materially and adversely affect the value of its Intellectual Property, taken as
a whole; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.

 

(b)          To the extent not already disclosed in writing to Bank, if Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether  as
owner, licensee or  otherwise, or  (ii) applies for  any Patent or the
registration of any Trademark, then Borrower shall provide written notice
thereof to Bank in the Compliance Certificate next delivered to Bank pursuant to
Section 6.2(b) and shall execute such intellectual property security agreements
and other documents and take such other actions as Bank may request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest, subject to Permitted Liens, in favor of Bank in such
property. If Borrower decides to register any Copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Bank with at least
fifteen (15) days prior written notice of Borrower’s intent to register such
Copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Bank may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest,
subject to Permitted Liens, in favor of Bank in the Copyrights or mask works
intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Borrower shall, promptly
following disclosure in the Compliance Certificate delivered to Bank pursuant to
Section 6.2(b), provide to Bank copies of all applications that it files for
Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the





13

--------------------------------------------------------------------------------

 



recording of the intellectual property security agreement required for Bank to
perfect and maintain a first priority perfected security interest in such
property, subject to Permitted Liens.

 

(c)          Provide written notice to Bank within thirty (30) days of entering
or becoming bound by any Restricted License (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.

 

6.9          Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

 

6.10          Access to Collateral; Books and Records. Allow Bank, or its
agents, at reasonable times, on five (5) Business Days’ notice (provided no
notice is required if an Event of Default has occurred and is continuing), to
inspect the Collateral and audit and copy Borrower’s Books. Such inspections or
audits shall be conducted no more often than once every twelve (12) months (or
as conditions may warrant) unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
at Borrower’s expense, and the charge therefor shall be Eight Hundred Fifty
Dollars ($850) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten
(10) days in advance, and Borrower cancels or seeks to reschedule the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of One Thousand
Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.

 

6.11          Formation or Acquisition of Subsidiaries. Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower forms any majority-owned direct or indirect
Subsidiary, Borrower acquires any majority-owned direct or indirect Subsidiary
after the Effective Date, or an Immaterial Subsidiary becomes a Material
Subsidiary, Borrower shall, upon Bank’s reasonable request, (a) cause such new
Subsidiary (other than any Foreign Subsidiary or any Immaterial Subsidiary) or
Material Subsidiary to provide to Bank a joinder to this Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary (other than an Immaterial Subsidiary), in form
and substance satisfactory to Bank, provided that, Borrower shall pledge
sixty-five percent (65%) of the direct or beneficial ownership interest of any
new Foreign Subsidiary, and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank,  which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above.  Any document, agreement, or instrument executed or issued pursuant to
this Section 6.11 shall be a Loan Document.

 

6.12          Further Assurances. Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement. Deliver to Bank,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.

 

7          NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:





14

--------------------------------------------------------------------------------

 



7.1          Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out, obsolete
or unneeded Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (e) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States; and (f) of property not otherwise permitted under this
Section 7.1, having an aggregate net book value not to exceed One Million
Dollars ($1,000,000) in any fiscal year.

 

7.2          Changes in Business, Management, Ownership, Control, or Business
Locations. (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by
Borrower  and  such  Subsidiary,  as  applicable,  or  reasonably  related  thereto;  (b) 
liquidate  or  dissolve;  or (c) (i) Borrower’s Chief Executive Officer ceases
to hold such office with Borrower and a replacement satisfactory to Borrower’s
Board of Directors is not made within thirty (30) days after his departure from
Borrower; (ii) permit or suffer any Change in Control with respect to TrueCar;
or (iii) permit either TrueCar.com or ALG to cease being a wholly-owned
Subsidiary of TrueCar, except in connection with a transaction permitted by
Section 7.3.

 

Borrower shall not, without at least five (5) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Five Million Dollars
($5,000,000) in Borrower’s assets or property) or deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Five Million
Dollars ($5,000,000) to a bailee at a location other than to a bailee and at a
location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Five Million Dollars ($5,000,000) to a bailee (other than Collateral held at co-
location sites with a value not in excess of Five Million Dollars ($5,000,000)),
and Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Bank, and
shall use commercially reasonable efforts to cause such bailee to execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
reasonable discretion.

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except for Permitted Acquisitions, provided
that a Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, except for Permitted Liens, or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property in favor of Bank, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6          Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that (i) Borrower may convert any of its convertible securities
into  other  securities  pursuant  to  the  terms  of  such  convertible  securities  or  otherwise  in  exchange  thereof;





15

--------------------------------------------------------------------------------

 



(ii) Borrower may pay dividends solely in common stock; (iii) Borrower may
repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided that the aggregate amount of all such repurchases does not exceed One
Million Dollars ($1,000,000) in cash per fiscal year; and (iv) Borrower may make
payments in cash in lieu of the issuance of fractional shares; or (b) directly
or indirectly make any Investment (including, without limitation, by the
formation of any Subsidiary) other than Permitted Investments, or permit any of
its Subsidiaries to do so.

 

7.8          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person;
(ii) transactions between or among Borrower and its
Subsidiaries; (iii) Permitted Loans; (iv) transactions permitted pursuant to the
terms of Section 7.2 hereof; and (v) transactions between any Borrower and
another Borrower so long as no Event of Default exists or could result
therefrom.

 

7.9          Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to Bank.

 

7.10          Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor Standards Act,
the failure of any of the conditions described in clauses (a) through (c) which
could reasonably be expected to have a material adverse effect on Borrower’s
business; or violate any other law or regulation, if the violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

8          EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

 

8.2          Covenant Default.

 

(a)          Borrower fails or neglects to perform any obligation in Sections
2.2, 6.2, 6.4, 6.5, 6.6, 6.7, or 6.10, or violates any covenant in Section 7; or

 

(b)          Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no





16

--------------------------------------------------------------------------------

 



Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply to financial covenants or any other covenants
set forth in clause (a) above;

 

8.3          Priority of Security Interest. There is a material impairment in
the perfection or priority of Bank’s security interest in the Collateral;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) in excess of One Million Dollars ($1,000,000),
or (ii) a notice of lien or levy is filed against any of Borrower’s assets by
any Governmental Authority, and the same under subclauses (i) and (ii) hereof
are not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or

 

(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;

 

8.5          Insolvency (a) Borrower fails to be solvent as described in
Section 5.6 hereof; (b) Borrower begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within thirty (30) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);

 

8.6          Other Agreements. There is, under any agreement  evidencing any
Indebtedness to which Borrower is a party with a third party or parties, any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of Two Million Dollars ($2,000,000);

 

8.7          Judgments; Penalties. One or more fines, penalties or final
judgments, orders, or decrees for the payment of money in an amount,
individually or in the aggregate, of at least Two Million Dollars ($2,000,000)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order, or decree);

 

8.8          Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made; or

 

8.9          Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or the applicable subordination or intercreditor agreement.

 

9          BANK’S RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, without notice or demand, do any
or all of the following:

 

(a)          declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);





17

--------------------------------------------------------------------------------

 



(b)          stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

 

(c)          for any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to at least one hundred ten percent (110%) of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;

 

(d)          terminate any FX Contracts;

 

(e)          verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

 

(f)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral;

 

(g)          apply to the Obligations (i) any balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

 

(h)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

 

(i)          place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(j)          demand and receive possession of Borrower’s Books; and

 

(k)          exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

9.2          Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations and
cash collateralized Bank Services) have been satisfied in full and Bank is under
no further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.





18

--------------------------------------------------------------------------------

 



9.3          Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Bank
may obtain such insurance or make such payment, and all amounts so paid by Bank
are Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide Borrower with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.4          Application of Payments and Proceeds Upon Default. . If an Event of
Default has occurred and is continuing, Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, in its good faith business judgment, directly or
indirectly, enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

9.5          Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative. Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

 

9.7          Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

10          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.





19

--------------------------------------------------------------------------------

 



 

 

If to Borrower:

TrueCar, Inc., on behalf of all Borrowers

 

120 Broadway, Suite 200

 

Santa Monica, CA 90401

 

Attn: EVP, Corporate Development

 

Fax: (800) 584-5004

 

Email: jim@truecar.com

 

Website URL: www.truecar.com

 

 

If to Bank:

Silicon Valley Bank

 

15260 Ventura Boulevard, Suite 1800

 

Sherman Oaks, CA 91403

 

Attn: Ted Bell

 

Fax: (818) 783-7984

 

Email: tbell@svb.com

 

11          CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

 

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.





20

--------------------------------------------------------------------------------

 



The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self- help remedies, foreclose
against collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

This Section 11 shall survive the termination of this Agreement.

 

12          GENERAL PROVISIONS

 

12.1          Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been satisfied. So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.

 

12.2          Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

 

12.3          Indemnification. Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank (each, an “Indemnified Person”)
harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower contemplated by the Loan
Documents (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4          Time of Essence. Time is of the essence for the performance of all
Obligations in  this Agreement.

 

12.5          Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.6          Correction of Loan Documents. Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as Bank provides Borrower with written notice of such correction
and allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.

 

12.7          Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.   Any waiver





21

--------------------------------------------------------------------------------

 



granted shall be limited to the specific circumstance expressly described in it,
and shall not apply to any subsequent or other circumstance, whether similar or
dissimilar, or give rise to, or evidence, any obligation or commitment to grant
any further waiver. The Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of the Loan Documents merge into
the Loan Documents.

 

12.8          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9          Borrower Liability. Any Borrower may, acting singly, request
Credit Extensions hereunder. Each Borrower hereby appoints each other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Bank to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

12.10          Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”), provided that such Bank Entities are bound
by the same confidentiality obligations herein; (b) to prospective transferees
or purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

 

12.11          Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

12.12          Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed





22

--------------------------------------------------------------------------------

 



signature or the use of a paper-based recordkeeping systems, as the case may be,
to the extent and as provided for in any applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act.

 

12.13          Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.14          Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement. In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

12.15          Relationship. The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement. The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

 

12.16          Third Parties. Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

12.17          Effect of Amendment and Restatement. This Agreement amends and
restates in its entirety the Prior Loan Agreement. Except for the Prior Loan
Agreement (which is being amended and restated in its entirety by this
Agreement), all other Existing Loan Documents shall continue in full force and
effect and constitute Loan Documents, all security agreements (which shall
continue to secure all present and future indebtedness, liabilities, guarantees
and other Obligations), all Control Agreements relating to Collateral Accounts
or other accounts, all warrants to purchase stock or other securities or
interests, all investor rights and other agreements relating to stock or
securities, and all UCC-1 financing statements and other documents filed with
governmental offices which perfect liens or security interests in favor of Bank.
References in any such surviving Loan Documents to  “Loan Agreement” shall be
deemed to refer to this Agreement instead of the Prior Loan Agreement. Except as
otherwise set forth herein, this Agreement is intended to and does completely
amend and restate, without novation, the Prior Loan Agreement. All security
interests granted under the Prior Loan Agreement are hereby confirmed and
ratified and shall continue to secure all Obligations under this Agreement.

 

13          DEFINITIONS

 

13.1          Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Additional Costs” is defined in Section 3.7(a).

 

“Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) stock
based compensation expense, plus (f) non-cash warrant expenses, impairment
charges and other one-time non-cash expenses approved by Bank.

 

“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities.

 

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

 





23

--------------------------------------------------------------------------------

 



“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“ALG” is defined in the preamble hereof.

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

 

“Availability Amount” is (a) the Revolving Line, minus (b) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, minus (c) the outstanding principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.10.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

 

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of TrueCar, representing thirty-five
percent (35%) or more of the combined voting power of TrueCar’s then outstanding





24

--------------------------------------------------------------------------------

 



securities; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors of TrueCar (together with any new directors whose election by the
Board of Directors of TrueCar was approved by a vote of not less than two-thirds
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office.

 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Consolidated Leverage Ratio” is, at any date of determination, the ratio of
(a) all of Borrower’s Funded Indebtedness, plus, without duplication, all issued
and outstanding Letters of Credit and all earn-out obligations (under GAAP) in
connection with Permitted Acquisitions, to (b) Borrower’s Adjusted EBITDA for
the trailing twelve (12) month period ending on the date of such determination.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation, in
each case, directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.





25

--------------------------------------------------------------------------------

 



“Credit Extension” is any Advance, Overadvance, Letter of Credit, or any other
extension of credit by Bank for Borrower’s benefit under this Agreement.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“Default Rate” is defined in Section 2.3(e).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number *******754, maintained by Borrower with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations. “Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Existing Loan Documents” are all “Loan  Documents” as such term is defined in
the Prior Loan Agreement.

 

“Financial Covenant Period” is any period for which the most recent Quarterly
Financial Statements delivered to Bank in accordance with
Section 6.2(a) indicate that Borrower’s Adjusted Quick Ratio is less than 1.50
to 1.00. If Borrower fails to timely deliver Quarterly Financial Statements in
accordance with Section 6.2(a), then Bank may, in its sole discretion, cause a
Financial Covenant Period to be in effect; provided that Borrower’s failure to
provide notice to Bank of the posting of its 10-K or 10-Q reports pursuant to
Section 6.2(e) shall not trigger a Financial Covenant Period.

 

“Fixed Charge Coverage Ratio” is measured on a trailing twelve (12) month basis
for the trailing twelve (12) month period ending on the date of determination
and is the ratio of (a) (i) TrueCar’s Adjusted EBITDA, minus (ii) Borrower’s
cash income taxes for such period, to (b) (i) Borrower’s cash interest payments
for such period, plus (ii) Borrower’s capital expenditures for such period.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.





26

--------------------------------------------------------------------------------

 



“Funded Indebtedness” is, as of any date of determination, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including borrowings hereunder) and all debt obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, and (b) all capital lease obligations.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise,  permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Immaterial Subsidiaries” (each individually, an “Immaterial Subsidiary”) means
Borrower’s Subsidiaries which are not a Borrower hereunder and which do not
(a) on a stand-alone basis, have at any time (i) assets in excess of five
percent (5%) of TrueCar’s consolidated assets or (ii) gross revenues in excess
of five percent (5%) of TrueCar’s consolidated gross revenues, and (b) on an
aggregate basis together with all other Subsidiaries of Borrower which are not a
Borrower hereunder, have at any time (a) assets in excess of ten percent (10%)
of TrueCar’s consolidated assets or (b) gross revenues in excess of ten percent
(10%) of TrueCar’s consolidated gross revenues.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)          its Copyrights, Trademarks and Patents;

 

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;





27

--------------------------------------------------------------------------------

 



(c)          any and all source code;

 

(d)          any and all design rights which may be available to such Person;

 

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)          all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of TrueCar and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

“Interest Payment Date” means (a) with respect to any LIBOR Advance, the earlier
of the last day of each Interest Period applicable to such LIBOR Advance or the
last day of each calendar quarter (or, if that day does not fall on a Business
Day, then on the first Business Day following such date), and, (b) with respect
to Prime Rate Advances, the first day of each quarter (or, if that day does not
fall on a Business Day, then on the first Business Day following such date), and
each date a Prime Rate Advance is converted into a LIBOR Advance to the extent
of the amount converted to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however,  that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to  time in
effect, (c) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of a LIBOR Advance, the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day, (d) any Interest
Period pertaining to a LIBOR Advance that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is, collectively, those certain Intellectual Property Security
Agreements executed and delivered by Borrower to Bank dated as of June 13, 2012.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.





28

--------------------------------------------------------------------------------

 



“Letter of Credit Application” is defined in Section 2.1.2(b).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

 

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

“LIBOR Rate Margin” is one and three-quarters percent (1.75%) as of the
Effective Date through the date on which Borrower first delivers Borrower’s
financial statements in accordance with Section 6.2(a) and, following the
initial delivery of Borrower’s financial statements in accordance with
Section 6.2(a) after the Effective Date, is (a) if Borrower’s Adjusted Quick
Ratio is less than 1.00 to 1.00, two and one-half percent (2.50%), (b) if
Borrower’s Adjusted Quick Ratio is less than 1.50 to 1.00 but equal to or
greater than 1.00 to 1.00, two and one-quarter percent (2.25%), and (c) if
Borrower’s Adjusted Quick Ratio is equal to or greater than 1.50 to 1.00, one
and three-quarters percent (1.75%). The LIBOR Rate Margin is determined on the
basis of Borrower’s most recent Adjusted Quick Ratio, as reported to Bank in
Borrower’s financial statements provided pursuant to Section 6.2(a), which
determination shall be made effective immediately upon receipt of such financial
statements. If Borrower fails to deliver financial statements in accordance with
Section 6.2(a) (but not if Borrower fails to provide notice to Bank of the
posting of its 10-K or 10-Q reports pursuant to Section 6.2(e)), the LIBOR Rate
Margin shall be two and one- half percent (2.50%).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity” is, on any date, Borrower’s unrestricted cash and Cash Equivalents
plus the Availability Amount.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the IP Agreement, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or financial
condition of Borrower since the Effective Date; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

 

“Material Subsidiary” means any Subsidiary of Borrower which is not an
Immaterial Subsidiary.

 

“Net Income” means, as calculated on a consolidated basis for TrueCar and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of TrueCar and its Subsidiaries for such
period taken as a single accounting period.

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit E, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit F, with
appropriate insertions.





29

--------------------------------------------------------------------------------

 



“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Parent” is defined in Section 3.7(b).

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Acquisitions” means any merger or consolidation with any other
Person, or the acquisition of all or substantially all of the capital stock or
property of another Person (a) that is funded entirely by the proceeds of the
sale of Borrower’s equity securities, or (b) that meets the following
requirements: (i) no Event of Default has occurred and is continuing or would
exist after giving effect to each such transaction; (ii) if Borrower’s Adjusted
Quick Ratio, measured on a pro forma basis after giving effect to such
acquisition, is less than 1.50 to 1.00, then, Borrower shall demonstrate
compliance, on a pro forma basis after giving effect to such acquisition, with
the following: (A) a Fixed Charge Coverage Ratio of at least 1.25 to 1.00, and
(B) a Consolidated Leverage Ratio, at close of the acquisition, of at least 0.25
less than the Consolidated Leverage Ratio then required by
Section 6.7(a) hereof; (iii) Borrower would maintain, on a pro forma basis after
giving effect to such acquisition, a minimum Liquidity of Thirty Million Dollars
($30,000,000); (iv) such transaction shall only involve assets comprising a
business, or those assets of a business, of the type engaged in by Borrower and
its Subsidiaries as of the date hereof (or any business reasonably related or
ancillary thereto or a reasonable extension thereof, as determined in good faith
by the board of directors); (v) if the target is merged with and into Borrower,
then Borrower is the surviving legal entity; (vi) such transaction shall be
consensual and shall have been approved by the target’s board of directors; and
(vii) if the target is not merged with and into Borrower then, simultaneously
with the closing of such Permitted Acquisition, the target must, if requested by
Bank, become a “Borrower” under this Agreement and the other Loan Documents in
accordance with Section 6.11 hereof.

 

“Permitted Indebtedness” is:

 

(a)          Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)          Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(d)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(e)          Indebtedness with respect to surety bonds and similar obligations
incurred in the ordinary course of business;

 

(f)          Indebtedness secured by Liens permitted under clauses (a) and
(c) of the definition of “Permitted Liens” hereunder;





30

--------------------------------------------------------------------------------

 



(g)          intercompany Indebtedness that otherwise constitutes an Investment
allowed under the definition of “Permitted Investments”;

 

(h)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (g) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and

 

(i)          Subordinated Debt;

 

(j)          guaranties by a Borrower of Permitted Indebtedness of another
Borrower;

 

(k)          Indebtedness to Bank or Bank’s Affiliates consisting of interest
rate, currency, or commodity swap agreements, interest rate cap or collar
agreements or arrangements entered into in the ordinary course of business and
designated to protect Borrowers or their Subsidiaries against fluctuations in
interest rates, currency exchange rates, or commodity prices;

 

(l)          earn-out obligations in connection with any Permitted Acquisition;

 

(m)          Specific Lien Indebtedness of entities acquired in any permitted
merger or acquisition transaction; and

 

(n)          other Indebtedness not otherwise permitted by Section 7.4 not
exceeding Two Million Dollars ($2,000,000) in the aggregate outstanding at any
time.

 

“Permitted Investments” are:

 

(a)          Investments (including, without limitation, Subsidiaries) existing
on the Effective Date and shown on the Perfection Certificate;

 

(b)           (i) Investments consisting of Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Bank;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)          Investments consisting of deposit accounts in which Bank has a
perfected security interest to the extent required pursuant to Section 6.6;

 

(e)          Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)          Investments consisting of the creation of a Subsidiary for the
purpose of consummating a merger transaction permitted by Section 7.3 of this
Agreement, which is otherwise a Permitted Investment;

 

(g)          Investments (i) by Borrower in Subsidiaries (that are not Borrowers
hereunder) not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate in any twelve (12) month period and (ii) by Subsidiaries (that are not
Borrowers hereunder) in other Subsidiaries or in Borrower;

 

(h)          Investments by one Borrower in another Borrower;

 

(i)          Permitted Loans;

 

(j)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;





31

--------------------------------------------------------------------------------

 



(k)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(l)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (l) shall not
apply to Investments of Borrower in any Subsidiary;

 

(m)          Permitted Acquisitions;

 

(n)          Investments through Bank or Bank’s Affiliates consisting of
interest rate, currency, or commodity swap agreements, interest rate cap or
collar agreements or arrangements entered into in the ordinary course of
business and designated to protect a Person against fluctuations in interest
rates, currency exchange rates, or commodity prices; and

 

(o)          so long as no Event of Default exists at the time of such
Investment or would exist after giving effect to such Investment, other
Investments in an amount not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) in any fiscal year.

 

“Permitted Liens” are:

 

(a)          Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)          Liens (including with respect to capital leases) (i) on Equipment
including accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower
incurred for financing the acquisition of the Equipment (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) securing no more than Two Million Dollars ($2,000,000)
in the aggregate amount outstanding, or (ii) existing on Equipment (and
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof);

 

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;





32

--------------------------------------------------------------------------------

 



(h)          non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business and licenses that could not result in
a legal transfer of title of the licensed property but that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discreet geographical areas outside of the United States;

 

(i)          Liens securing Subordinated Debt;

 

(j)          Liens on insurance proceeds granted solely as security for financed
premiums;

 

(k)          Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

(l)          Liens in favor of other financial institutions arising in
connection with Borrower’s or any Subsidiary’s deposit and/or securities
accounts held at such institutions, provided that Bank has a perfected security
interest in the amounts held in such deposit and/or securities accounts; and

 

(m)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), contracts for the purchase of property permitted
hereunder, real property leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, incurred
in the ordinary course of business and not representing an obligation for
borrowed money.

 

“Permitted Loans” are (i) loans from TrueCar to Borrower’s officers as listed in
the Perfection Certificate and (ii) loans from TrueCar to Borrower’s officers
for the purpose of purchasing equity securities of Borrower in an amount not to
exceed Two Million Dollars ($2,000,000).

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company,  joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

 

“Prime Rate Margin” is negative one-quarter of one percent (-0.25%) as of the
Effective Date through the date on which Borrower first delivers Borrower’s
financial statements in accordance with Section 6.2(a) and, following the
initial delivery of Borrower’s financial statements in accordance with
Section 6.2(a) after the Effective Date, is (a) if Borrower’s Adjusted Quick
Ratio is less than 1.00 to 1.00, one-half of one percent (0.50%), (b) if
Borrower’s Adjusted Quick Ratio is less than 1.50 to 1.00 but equal to or
greater than 1.00 to 1.00, one-quarter of one percent (0.25%), and (c) if
Borrower’s Adjusted Quick Ratio is equal to or greater than 1.50 to 1.00,
negative one-quarter of one percent (-0.25%). The Prime Rate Margin is
determined on the basis of Borrower’s most recent Adjusted Quick Ratio, as
reported to Bank in Borrower’s financial statements provided pursuant to
Section 6.2(a), which determination shall be made effective immediately upon
receipt of such financial statements. If Borrower fails to deliver financial
statements in accordance with Section 6.2(a), the Prime Rate Margin shall be
one-half of one percent (0.50%).

 

“Prior Loan Agreement” is defined in the recitals hereto.

 

“Quarterly Financial Statements” is defined in Section 6.2(a).

 

“Quick Assets” is, on any date, Borrower’s unrestricted cash and Cash
Equivalents plus net billed accounts receivable.





33

--------------------------------------------------------------------------------

 



“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer and Chief Accounting Officer of
Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

“Revolving Line” is an aggregate principal amount equal to Thirty-Five Million
Dollars ($35,000,000); provided, however, so long as no Event of Default has
occurred and is continuing, upon the written request of Borrower and at Bank’s
discretion, the Revolving Line may be increased in Five Million Dollar
($5,000,000) increments up to a maximum aggregate principal amount of Fifty
Million Dollars ($50,000,000) (it being understood that Bank is not obligated to
increase the Revolving Line). Once increased, the Revolving Line may not be
decreased.

 

“Revolving Line Maturity Date” is the date three (3) years from the Effective
Date.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Specific Lien Indebtedness” is Indebtedness secured by Liens (including with
respect to capital leases) (i) on Equipment including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof) acquired or held by Borrower incurred for financing the
acquisition of the Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof), or (ii) existing on Equipment (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired, if the Lien is confined to the property and improvements
and the proceeds of the Equipment (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof).

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.





34

--------------------------------------------------------------------------------

 



“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
Notwithstanding the foregoing, a Person shall not be deemed to be a Subsidiary
of another Person solely because both such Persons share a common management
team.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness (including, without limitation, any issued and outstanding
Letters of Credit).

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“TrueCar.com” is defined in the preamble hereof.

 

“Unused Revolving Line Percentage” is a per annum rate equal to zero percent
(0.00%) as of the Effective Date through the date on which Borrower first
delivers Borrower’s financial statements in accordance with Section 6.2(a) and,
following the initial delivery of Borrower’s financial statements in accordance
with Section 6.2(a) after the Effective Date, is (a) if Borrower’s Adjusted
Quick Ratio is less than 1.00 to 1.00, two-tenths of one percent (0.20%), (b) if
Borrower’s Adjusted Quick Ratio is less than 1.50 to 1.00 but equal to or
greater than 1.00 to 1.00, fifteen-hundredths of one percent (0.15%), and (c) if
Borrower’s Adjusted Quick Ratio is equal to or greater than 1.50 to 1.00, zero
percent (0.00%). The Unused Revolving Line Percentage is determined on the basis
of Borrower’s most recent Adjusted Quick Ratio, as reported to Bank in
Borrower’s financial statements provided pursuant to Section 6.2(a), which
determination shall be made effective immediately upon receipt of such financial
statements. If Borrower fails to deliver financial statements in  accordance
with Section 6.2(a), the Unused Revolving Line Percentage shall be two-tenths of
one percent (0.20%).

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(a).

 

[Signature page follows.]

 

35

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

 

 

 

BORROWER:

 

 

 

 

 

TRUECAR, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TRUECAR.COM, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ALG, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A — COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include: (i) property
(and all substitutions, accessions, additions, attachments, accessories,
improvements, replacements, products and proceeds thereto) subject to a lien
described in clause (c) of the definition of Permitted Liens in which the
granting of a security interest in such property or equipment is prohibited by
or would constitute a default under any agreement or document governing such
property, provided that upon the termination or lapsing of any such prohibition,
such property shall automatically be part of the Collateral; and (ii) more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B — LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME

 

Fax To: (818) 783-7984

 

Date:

 

 

 

LOAN PAYMENT:

 

 

TRUECAR, INC., TRUECAR.COM, INC. and ALG, INC.

 

 

 

From Account #

 

 

To Account #

 

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $

 

 

and/or Interest $

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

 

LOAN ADVANCE:

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

From Account #

 

 

To Account #

 

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

 

Amount of Advance $

 

 

 

 

 

 

All Borrower’s representations and warranties in the Third Amended and Restated
Loan and Security Agreement are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

 

Beneficiary Bank:

 

 

Account Number:

 

 

City and State:

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

       (For International Wire Only)

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

 

 

 

 

Special Instruction:

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

Telephone #:

 

 

Telephone #:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

TRUECAR, INC., TRUECAR.COM, INC. and ALG, INC.

 

 

 

The undersigned authorized officer of TrueCar, Inc., on behalf of TrueCar, Inc.,
TrueCar.com, Inc. and ALG, Inc. (individually and collectively, jointly and
severally, “Borrower”) certifies that under the terms and conditions of the
Third Amended and Restated Loan and Security Agreement between Borrower and Bank
(the “Agreement”):

 

(1)          Borrower is in complete compliance for the period ending
                        with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and to the best of Borrower’s knowledge, complete in all material
respects as of such date; (4) Borrower, and each of its Subsidiaries, has timely
filed all required material tax returns and reports, and Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9 of the Agreement; and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes and except, in the cases of
unaudited financial statements for the absence of footnotes and subject to
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Quarterly financial statements with
Compliance Certificate

Quarterly within 45 days for Q1 through Q3 and within 60 days for Q4

Yes

No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes

No

Annual Financial Projections

Within 60 days after FYE

Yes

No

Accounts at Bank or Bank’s Affiliates

85% of all accounts

 

 

 

The following Intellectual Property was registered (or a registration
application submitted) since the date of the last Compliance Certificate
delivered pursuant to Section 6.2(b) (if no registrations, state “None”)

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain on a Quarterly Basis*:

 

 

 

Maximum Consolidated Leverage Ratio:

 

 

 

Effective Date through 3/31/17

3.00:1.00

                 :1.00

Yes

No

4/1/17 and thereafter

2.50:1.00

                 :1.00

Yes

No

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Minimum Fixed Charge Coverage Ratio:

1.25:1.00

                 :1.00

Yes

No

 

* Only required if Borrower’s Adjusted Quick Ratio is less than 1.50 to 1.00.

 

 

 

 

 

 

Performance Pricing; Unused Line Fee

Applies

 

 

 

AQR ≥ 1.50:1.00

LIBOR + 1.75%; Prime — 0.25%; No Unused Line Fee

Yes

No

1.50:1.00 > AQR ≥ 1.00:1.00

LIBOR + 2.25%; Prime + 0.25%; Unused Line Fee = 0.15%

Yes

No

AQR < 1.00:1.00

LIBOR + 2.50%; Prime + 0.50%; Unused Line Fee = 0.20%

Yes

No

 

The following financial calculations and covenant analyses and information set
forth in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

 

TrueCar, Inc.

 

BANK USE ONLY

 

 

TrueCar.com, Inc.

 

 

 

 

ALG, Inc.

 

Received by:

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

Name:

 

 

Verified:

 

 

 

Title:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

 

Dated:

 

 

 

 

I.          Adjusted Quick Ratio (This is not a financial covenant but is used
to determine pricing, the Unused Revolving Line Facility Fee, and whether the
financial covenants apply)

 

 

 

 

Required:

 

See below

 

 

 

Actual:

 

            :1.00

 

 

 

 

 

 

A.

 

Aggregate value of the unrestricted cash and Cash Equivalents of Borrower

$           

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower

$           

 

 

 

 

C.

 

Quick Assets (the sum of lines A and B)

$           

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

$           

 

 

 

 

E.

 

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on  Borrower’s consolidated balance sheet, including all
Indebtedness (including, without  limitation, issued and outstanding Letters of
Credit), and not otherwise reflected in line D above that matures within one
(1) year

$           

 

 

 

 

F.

 

Current Liabilities (the sum of lines D and E)

$           

 

 

 

 

G.

 

Adjusted Quick Ratio (line C divided by line F)

      :1.00

 

 

 

 

Is line G equal to or greater than 1.50:1:00?

 

 

 

 

 

 

  -  

LIBOR + 1.75%; Prime — 0.25%; No Unused Line Fee; Financial covenants do not
apply

 

 

 

Is line G less than 1.50:1:00 but equal to or greater than 1.00:1.00?

 

 

 

 

 

 

  -  

LIBOR + 2.25%; Prime + 0.25%; Unused Line Fee = 0.15%; Financial covenants apply

 

 

 

Is line G less than 1.00:1:00?

 

 

 

 

 

 

  -  

LIBOR + 2.50%; Prime — 0.50%; Unused Line Fee = 0.20%; Financial covenants apply

 

 

 

 

 

 

 

II.

 

Consolidated Leverage Ratio (Section 6.7(a)) (Only required if AQR < 1.50:1.00)

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum:

 

3.00:1.00 (from the Effective Date through March 31, 2017)

 

 

 

 

2.50:1.00 (from and after April 1, 2017)

 

 

 

 

 

 

 

Actual:

 

             :1.00

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

A.

 

Funded Indebtedness, plus, without duplication, all issued and outstanding
Letters of Credit and all earn-out obligations (under GAAP) in connection with
Permitted Acquisitions

 

$        

 

 

 

 

 

B.

 

Net Income of Borrower for the trailing 12 months most recently ended

 

$        

 

 

 

 

 

C.

 

To the extent included in the determination of Net Income

 

 

 

 

 

 

 

 

 

1.

The provision for income taxes

 

$        

 

 

 

 

 

 

 

 

2.

Depreciation expense

 

$        

 

 

 

 

 

 

 

 

3.

Amortization expense

 

$        

 

 

 

 

 

 

 

 

4.

Net Interest Expense

 

$        

 

 

 

 

 

 

 

 

5.

Stock based compensation expense

 

$        

 

 

 

 

 

 

 

 

6.

Non-cash warrant expenses, impairment charges and other one-time non-cash
expenses approved by Bank

 

$        

 

 

 

 

 

 

 

 

7.

The sum of lines 1 through 6

 

$        

 

 

 

 

 

D.

 

Trailing 12-Month Adjusted EBITDA (line B plus line C.7)

 

$        

 

 

 

 

 

E.

 

Consolidated Leverage Ratio (line A divided by line D)

 

    :1.00

 

 

 

 

 

Is line E less than or equal to the appropriate amount set forth above?

 

 

 

 

 

 

 

 

 

            No, not in compliance

            Yes, in compliance

 

 

 

 

III.

 

Fixed Charge Coverage Ratio (Section 6.7(b)) (Only required if AQR < 1.50:1.00)

 

 

 

Required:

 

1.25:100

 

 

 

 

 

 

 

Actual:

 

           :1.00

 

 

 

 

 

 

 

 

 

A.

 

Value of Line II.D (Trailing 12-Month Adjusted EBITDA)

 

$        

 

 

 

 

 

B.

 

Trailing 12-month cash income taxes paid

 

$        

 

 

 

 

 

C.

 

Line A minus line B

 

$        

 

 

 

 

 

D.

 

Trailing 12-month cash interest payments

 

$        

 

 

 

 

 

E.

 

Trailing 12-month capital expenditures

 

$        

 

 

 

 

 

F.

 

Line D plus line E

 

$        

 

 

 

 

 

G.

 

Fixed Charge Coverage Ratio (line C divided by line F)

 

    :1.00

 

 

 

 

 

Is line G equal to or greater than 1.25:1.00?

 

 

 

 

 

 

 

 

 

            No, not in compliance

            Yes, in compliance

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

BORROWING RESOLUTIONS

 

[see attached]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

TRUECAR, INC., TRUECAR.COM, INC. and ALG, INC.

 

Date:                     

 

TO:          SILICON VALLEY BANK

15260 Ventura Boulevard, Suite 1800

Sherman Oaks, CA 91403

Attention: Ted Bell

Email:  tbell@svb.com

 

RE:          Third Amended and Restated Loan and Security Agreement dated as of
February    , 2015 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between TRUECAR, INC., TRUECAR.COM, INC. and
ALG, INC. (each a “Borrower” and collectively, “Borrowers”), and Silicon Valley
Bank (“Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of an Advance.

 

1.          The  Funding  Date1,  which  shall  be  a  Business  Day,  of  the  requested  borrowing
is                                      .

 

2.          The aggregate amount of the requested Advance is
$                         .

 

3.          The requested Advance shall consist of $                  of Prime
Rate Advances and $                  of LIBOR Advances.

 

4.          The duration of the Interest Period for the LIBOR Advances included
in the requested Advances shall be                        months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a)          all representations and warranties of Borrowers contained in the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(b)          no Event of Default has occurred and is continuing, or would result
from such proposed Advance; and

 

--------------------------------------------------------------------------------

1 Requests for LIBOR Advances must be submitted by 12:00 pm Pacific time at
least three (3) Business Days prior to Funding Date. Requests for Prime Rate
Advances must be submitted by 12:00 pm Pacific time on the Funding Date.





 

--------------------------------------------------------------------------------

 



(c)          the requested Advance will not cause the aggregate principal amount
of the outstanding Advances to exceed, as of the designated Funding Date, the
Revolving Line.

 

BORROWER

 

TRUECAR, INC., on behalf of itself and all Borrowers

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

For internal Bank use only

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Pricing Date

 

 

LIBOR

 

 

LIBOR Variance

 

 

Maturity Date

 

 

 

 

 

 

        %

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

TRUECAR, INC., TRUECAR.COM, INC. and ALG, INC.

 

Date:                                     

 

TO:          SILICON VALLEY BANK

15260 Ventura Boulevard, Suite 1800

Sherman Oaks, CA 91403

Attention: Ted Bell

Email:  tbell@svb.com

 

RE:          Third Amended and Restated Loan and Security Agreement dated as of
February     , 2015 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”), by and between TRUECAR, INC., TRUECAR.COM, INC. and
ALG, INC. (each a “Borrower” and collectively, “Borrowers”), and Silicon Valley
Bank (“Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

 

1.          The date of the [conversion] [continuation] is
                      , 20        .

 

2.          The aggregate amount of the proposed Advances to be [converted] is
$                or [continued] is $            .

 

3.          The Advances are to be [converted into] [continued as] [LIBOR]
[Prime Rate] Advances.

 

4.          The duration of the Interest Period for the LIBOR Advances included
in the [conversion] [continuation] shall be          months.

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a)          no Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation]; and

 

(b)          the requested [conversion] [continuation] will not cause the
aggregate principal amount of the outstanding Advances to exceed, as of the
designated Funding Date, the Revolving Line or the Borrowing Base.

 

 

 

[signature page follows]





 

--------------------------------------------------------------------------------

 



 

 

 

 

BORROWER

 

TRUECAR, INC., on behalf of itself and all Borrowers

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

For internal Bank use only

 

 

 

 

LIBOR Pricing Date

 

 

LIBOR

 

 

LIBOR Variance

 

 

Maturity Date

 

 

 

 

 

 

        %

 

 

 

 



 

--------------------------------------------------------------------------------